12-1734-cv
Nolley v. Swiss Re Am. Holding Corp.

                                  UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 27th
day of June, two thousand thirteen.

PRESENT:
                   GUIDO CALABRESI,
                   JOSÉ A. CABRANES,
                   ROBERT D. SACK,
                                Circuit Judges.

_____________________________________

JAMES NOLLEY,

                   Plaintiff-Appellant,

                             v.                                     No. 12-1734-cv

SWISS RE AMERICA HOLDING CORPORATION,

                   Defendant-Appellee,

SWISS REINSURANCE AMERICA CORPORATION,

                   Defendant.

_____________________________________

FOR PLAINTIFF-APPELLANT:                             James Nolley, pro se, North Brunswick, NJ.
FOR DEFENDANT-APPELLEE:                                   Christopher Lowe, Cameron Smith, Seyfarth
                                                          Shaw LLP, New York, NY.

       Appeal from a March 13, 2012 judgment of the United States District Court for the
Southern District of New York (Denise Cote, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

        Plaintiff-appellant James Nolley (“Nolley” or “plaintiff”), proceeding pro se, instituted this
action before the District Court pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq. (“Title VII”), New York State Human Rights Law, N.Y. Exec. L. §§ 290-297, and New
York City Human Rights Law, N.Y.C. Admin. Code §§ 8-101 to 131. Nolley alleged that his
employer, defendant-appellee Swiss Re America Holding Corporation (“defendant”), discriminated
against him on the basis of his race and retaliated against him for complaining of discrimination.
The District Court granted a motion for summary judgment by defendant and dismissed Nolley’s
amended complaint. We assume the parties’ familiarity with the underlying facts, procedural history
of the case, and the issues on appeal.

        We review an order granting summary judgment de novo and “resolv[e] all ambiguities and
draw[ ] all permissible factual inferences in favor of the party against whom summary judgment is
sought.” Burg v. Gosselin, 591 F.3d 95, 97 (2d Cir. 2010) (internal quotation marks omitted). In
addition, we construe the submissions of a pro se litigant liberally and “interpret [ ] [them] to raise the
strongest arguments that they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.
2006) (internal quotation marks and emphasis omitted). Summary judgment is appropriate if “the
movant shows that there is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Winfield v. Trottier, 710 F.3d 49, 52 (2d Cir.
2013).

        Having conducted an independent and de novo review of the record in light of these
principles, we affirm the judgment of the District Court substantially for the reasons articulated in
Judge Cote’s thorough and well-reasoned opinion of March 8, 2012. See Nolley v. Swiss Reinsurance
Am. Corp., 857 F. Supp. 2d 441, 462 (S.D.N.Y. 2012). We have reviewed plaintiff’s remaining
arguments and find them to be without merit. Accordingly, we AFFIRM the March 13, 2012
judgment of the District Court.

                                                                  FOR THE COURT:
                                                                  Catherine O’Hagan Wolfe, Clerk


                                                     2